COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
SMITH AND MARRS, INC., and
MARRS          )
AND SMITH
PARTNERSHIP,                            )              
No.  08-05-00168-CV
                                                                              )
Appellants,                         )                    Appeal from the
                                                                              )
v.                                                                           )                
109th District Court
                                                                              )
D. K. BOYD LAND AND CATTLE,
CO.,          )            of Winkler County,
Texas
                                                                              )
Appellee.                           )                      (TC# 14,137)
                                                                              )
 
O
P I N I O N
 
Pending before the
Court is a joint motion to vacate the trial court=s
judgment and dismiss the suit pursuant to Tex.R.App.P. 42.1(a)(2).  The parties have settled all matters in
controversy. By their motion, the parties have agreed that the underlying
judgment should be vacated and a judgment dismissing the underlying suit should
be rendered.  Pursuant to Rule 42.1(a)(2)(A), we grant the joint motion, vacate the trial court=s judgment dated January 24, 2005, and
render a judgment of dismissal with prejudice. 
The parties=
motion does not specify that the parties have reached an agreement regarding
costs.  Accordingly, costs are taxed
against Appellant.  See Tex.R.App.P. 42.1(d).
 
June
30, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.